In a proceeding pursuant to CPLR article '78 in which a judgment had previously been entered directing respondents to reinstate petitioner as a probationary teacher, petitioner appeals from a judgment of the Supreme Court, Kings County (Kartell, J.), dated May 27,1981, which dismissed his application pursuant to CPLR 5104 to hold respondents in contempt of court. Judgment affirmed, without costs or disbursements. Since the decretal paragraphs in the 1976 judgment which petitioner seeks to enforce by way of a contempt proceeding are ambiguous, Special Term properly dismissed the petition. (See Cleary v Kenny Scow Corp., 57 AD2d 313.) Weinstein, J. P., O’Connor, Bracken and Rubin, JJ., concur.